Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 24 November 1810
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My dear Sister
Quincy Novbr  24th 1810th

I was much gratified at receiving a Letter from you, as well as at the play of fancy, and the fire of Imagination which you displayed in it, Neither your Severe Sickness, or the premature  Winter which so early visited us, had power to damp the ardour of your intellects. they rather appear now burnished and refined. long, long may they be continued to Solace your Friends, and Cheer the Evening of your own Life—Solomon tells us that a Cheerfull heart doth good like a Medicine—
I believe there is much in the natural constitution, and habits, but more in that religion which teaches us Submission to the allotments of Divine Providence & Patience and resignation to the will of our heavenly Father, This makes the Rich Man happy, in the plenty given “and the poor content him, with the care of heaven”
I rejoice my dear Sister in your recovering health, and that of your faithfull Lydia. may you both be continued blessings in your several departments. You have seen the Youth of your Family taken out of the world, just as their prospects of Life were opening upon them, the finest and most delicate flowers, soonest wither
“A Blaze betokens brevity of Life”
premature intellectual endowments and every fervent piety, are soon ripe for Heaven, Sent upon erants of Love, perhaps to act in Some other Spheres; and to be ministring angels to a Superiour order of beings—and with the Multitude of Infants to whom our Saviour has likened the kingdom of heaven, are free filling his high decrees.
“Thro’ worlds unnumber’d tho the God be known,
Tis ours to trace him only in our own.”
In the course of the last week, I was calld to attend two funerals Major Barrett is gone after a lingering and painfull Sickness. the dropsy he has left four orphans to the care of Heaven, who will I trust raise them up Friends. his brothers and all but two sisters are gone before him. our Worthy Minister mr Whitny, has also tasted the bitter cup of affliction “a Lovely child of three years old has been called to its heavenly parent, and another given, to supply its place. thus have they to Sing of Mercy as well as to Sorrow
Your Letter my dear Sister reachd me whilst my valued Friend Mrs Cushing was with me, upon her return from Boston where she had been to attend the funeral of the late judges, only Brother, Mr C Cushing late Clerk of the Supreme Court, and during her absence upon this occasion She lost her Friend Mrs Cushing Consort of Judge Nathan Cushing her Neighbour, like a Christian She Sustains these repeated Shocks which have doubled her Sackcloth, and with a pleasing hope looks forward to the day when She Shall again be united with them. delights to dwell upon the virtues, and graces which adorned their lives. Mrs Cushing without a prepossesing exterior has all the feminine softness of the Sex. united with one of the warmest and most benevolent of hearts—such Characters reconcile us to human Nature. too often Seen in a depraved state—
I know you will rejoice with me to learn that we have Letters from our Son in Petersburgh as late as Sepbr. the 17th that he and his family were well. notwithstanding the great desire the English have had to represent him as Sick.   I hope their residence there will not be of long continuence.
Susan has returned from Newbury port highly delighted with her visit, indeed she could not be otherways noticed and I May Say camped as She was—every attention was Shown her and I hope She left an agreable impression of herself with them. She would have been very glad to have visited you, as She always recollects her visit to Atkinson with much pleasure. I regret that I must relinquish the hope of seeing You here this Season, but would not have you run any risk, for several years I have been subject to a hoarseness and a weight upon my Lungs at this Season of the Year. I have lately had an attacke of the kind. it generally forebodes some Sickness—
Mrs T B Adams depends upon going to Haverhill to Spend Thanksgiving, where I hope She will see you I fear however She will be dissapointed for Abbe has been very Sick for more than a week a worm fever—We are all in as good health as the Changeable Season will permit us—I hope to see your Son here tomorrow agreable to his promise he is so occupied, always doing good to Some one or other that his time is not his own. he promised to come last Saturday. What do you think detaind him. Why a man and his wife had quarreld, and Chosen him Arbitrator to Settle the dispute even with so unpleasant a picture before him. I do not think him a confirmed Batchelor, I dinned with him not long since at Leiut Governor Grays. When he began to Lecture him upon living Single, and told him he was loosing the best part of his Life in a torpid State, that he would get to  be indifferent in a few years—and so wedded to his Books that he would think of a wife—mr Shaw declared himself not indifferent but that as soon as he was possest of the means sufficient to support a family he would marry—he might take a wife I doubt not from opulent families, his Character stands so fair, and his morals so pure that he would not seek in vain—My Love to my dear Neice & wish to have a visit from her, yet cannot Say leave your Mother, you Best know Whether you can Spair her to your affectionate Sister



Abigail Adams
P.S. the family desire to be rememberd
